        Case 2:20-cv-00143-TOR     ECF No. 6   filed 05/14/20   PageID.38 Page 1 of 2




 1

 2

 3

 4

 5                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    JOHN GARRETT SMITH,
                                                   NO: 2:20-CV-0143-TOR
 8                             Plaintiff,
                                                   ORDER DISMISSING ACTION
 9          v.

10    LEWIS, et al.,

11                             Defendants.

12

13         By Order filed April 29, 2020, the Court determined that Plaintiff was

14   precluded from proceeding in forma pauperis under 28 U.S.C. § 1915(g) and

15   directed Plaintiff to either pay the filing fee by May 13, 2020 or suffer dismissal.

16   ECF No. 4. Plaintiff, a prisoner at the Stafford Creek Corrections Center, is

17   proceeding pro se; Defendants have not been served.

18         Rather than pay the filing fee, Plaintiff submitted a document titled, “Motion

19   to Clarify Cause,” ECF No. 5, in which he attempts enlighten the Court regarding

20   the severity and simplicity of this case. Plaintiff’s “Motion” presents no facts




     ORDER DISMISSING ACTION -- 1
        Case 2:20-cv-00143-TOR     ECF No. 6    filed 05/14/20   PageID.39 Page 2 of 2




 1   disputing the existence of three or more “strikes” under 28 U.S.C. § 1915(g) or

 2   showing that Plaintiff was under imminent danger of serious physical injury when

 3   he filed this action on April 21, 2020. Consequently, Plaintiff may not proceed in

 4   forma paupers. Andrews v. Cervantes, 493 F.3d 1047, 1053 (9th Cir. 2007).

 5         The Court cautioned Plaintiff that if the filing fee was not paid by May 13,

 6   2020, this matter would be dismissed without prejudice. Having failed to pay the

 7   filing fee, IT IS ORDERED that this action is DISMISSED without prejudice for

 8   failure to pay the filing fee as required by 28 U.S.C. § 1914.

 9         Plaintiff’s Motion to Clarify, ECF No. 5, is denied as moot.

10         IT IS SO ORDERED. The Clerk of Court is directed to enter this Order,

11   enter judgment, forward a copy to Plaintiff and close the file. The Court certifies

12   any appeal of this dismissal would not be taken in good faith.

13         DATED May 14, 2020.

14

15                                   THOMAS O. RICE
                              Chief United States District Judge
16

17

18

19

20




     ORDER DISMISSING ACTION -- 2
